Citation Nr: 1424488	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  14-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and V.S.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004 and August 2007 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD with anxiety has been productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's PTSD with anxiety has not been productive of occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Proper notice was accomplished in a July 2013 letter.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) and records of his VA treatment.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  With regard to additional medical evidence, the Board notes that, in December 2010, the Veteran was observed at a non-VA hospital for five hours with regard to concerns about passive suicidal ideation.  As will be explained in the discussion below, the Board finds that the Veteran has not been prejudiced because these records are not associated with the claims file, as his VA treatment records document the nature of the encounter.  Likewise, these records pre-date the appeal period.  Thus, it would not be reasonable to delay adjudication to obtain records from this facility.

The Board also acknowledges the Veteran's report during his May 2014 hearing that he has applied for disability benefits from the Social Security Administration (SSA).  At present, records concerning the Veteran's SSA claim have not been associated with his file.  However, the Board finds that it is not necessary to remand the present claim in order to obtain medical records that may be associated with his SSA file because the Veteran's treatment is with VA and these records have been obtained.  

Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in October 2013.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  The Board notes that VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").  Thus, while the Veteran contended during his May 2014 hearing that his October 2013 examination was inadequate, the Board finds that it may presume the competence of VA's examiners.  Additionally, the Board finds that the examination and accompanying opinion are adequate and competent evidence as the examiner considered the relevant history of the Veteran's PTSD, provided a sufficiently detailed description of the disability, and offered reasonable medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

During the Veteran's May 2014 hearing, the Veteran presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issue on appeal, and the VLJ and the Veteran's representative solicited information to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

By way of background, the RO granted service connection for PTSD with anxiety in an October 2009 rating decision and assigned a 30 percent evaluation, effective May 21, 2009.  In June 2011, the RO issued a rating decision that continued the Veteran's 30 percent evaluation.  The Veteran neither expressed disagreement with this disability evaluation nor was any relevant new and material evidence received by VA within one year of the June 2011 rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the June 2011 rating decision became final.  In February 2013, VA received the claim that led to this appeal.  The RO denied the Veteran's claim by way of an October 2013 rating decision, continuing his 30 percent rating.  In a January 2014 rating decision, the RO increased the Veteran's rating to 50 percent, effective December 16, 2010.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from February 2012.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and a score between 61 and 70 is assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

Here, VA treatment records dated April 2012, February 2013, and March 2013 document the Veteran's reports of insomnia, stress, anger, irritability, frustration, depressed mood, isolation, restricted range of emotion for others, and feelings of hopelessness.  These records indicate that he began to experience sleep impairment, anger, an inability to concentrate, and anxiety when he stopped taking the medications he was prescribed to manage his PTSD.  The reporting clinicians noted that the Veteran was alert and oriented and that he denied having any suicidal or homicidal thoughts or intent.  During his February 2013 VA visit, the Veteran also endorsed that it is "somewhat difficult" for him to do his work, take care of things at home, or get along with other people.  In March 2013, he reported that he was employed at the time and that he was enrolled in college.

The report of the Veteran's March 2013 mental status examination indicates that the Veteran was dressed and groomed appropriately, and demonstrated normal hygiene, relaxed motor activity, normal speech, normal language, calm mood, normal orientation, normal attention, normal concentration, intact recent and remote memory, and fair judgment and insight.  His thought processes were linear and goal-oriented, and he did not suffer from auditory or visual hallucinations that affected his thought content, although he demonstrated a flattened affect.  The clinician diagnosed the Veteran with a mood disorder and assigned a GAF score of 60.

VA treatment records dated May 2013 document the Veteran's denial of any crisis, or suicidal or homicidal ideation.  Again, the Veteran reported symptoms of anger, irritability, frustration, depressed mood, and isolation, although these treatment records also indicate that the Veteran was still working and enrolled in school at that time.

The Veteran reported the following symptoms during a June 2013 VA mental health session: depression, feelings of sadness, decreased motivation, low energy, difficulty concentrating, forgetfulness, difficulty falling asleep and difficulty staying asleep with mild daytime sleepiness, sluggishness, and mild irritability.  Again, the Veteran did not describe suicidal or violent thoughts, urges, or intent.  He demonstrated normal or good speech, attention, concentration, recent and remote memory, thought process, thought content, judgment, and insight.  He was also alert oriented to person, place, situation, and date.  The clinician noted that the Veteran's mood was depressed and his affect was restricted.  The clinician diagnosed the Veteran with PTSD and moderate, recurrent major depressive disorder, and assigned a GAF score of 58.

During a September 2013 VA mental health session, the Veteran reported that his symptoms have not changed and that he was miserable, but it was noted he had not demonstrated any "acting out behavior."  The clinician documented mild psychomotor retardation and restless motor activity.  The Veteran's GAF score remained 58.

VA provided an examination in October 2013.  Physical examination revealed that the Veteran was appropriately groomed; oriented to person, place, and time; made fair eye contact; was calm and cooperative; demonstrated normal speech; and demonstrated fair insight, judgment, and reasoning.  There was no evidence of psychomotor agitation or retardation; perceptual disturbances, paranoia, or delusional thinking; or suicidal or homicidal ideation.  His mood, however, was guarded, evasive, and dysphoric.  The Veteran's affect was congruent with his mood.

With regard to the Veteran's social interactions, the examiner documented the Veteran's reports that he has visited his family a few times, enjoys when people come to visit him, enjoys staying at home and shooting at a gun range, and plays with his children and watches television all day.  With regard to occupational activities, the Veteran reported that he was not attending school and not working at that time.  Notably, October 2013 VA treatment records document the Veteran's report that he has not worked since December 2012 and that he used to work as a sales person at a car dealership, but does not have the tolerance to deal with clients and got laid off due to a discussion he had with a client.    

The examiner who evaluated the Veteran in October 2013, also noted that the Veteran has recurrent and distressing recollections of the combat trauma he experienced in service, an inability to recall important aspects of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty falling or staying asleep, and irritability or outbursts of anger.

Overall, the examiner noted that there were no significant changes in the Veteran's mental condition since his previous compensation and pension examination in April 2009, during which he was assigned a GAF score of 62.  He added, however, that symptom exaggeration is part of his clinical presentation.  The examiner also opined that the Veteran's mental condition does not rise to the level of total impaired functioning, he displays "[t]ransient and expected reactions to psycho-social stressors," and his "[m]ental condition does not preclude occupational, social, or interpersonal functioning."

The examiner diagnosed the Veteran with PTSD, attributed his anxiety to his PTSD, noted that the Veteran does not have any other mental disorders, and assigned a GAF score of 62.  In summarizing the Veteran's level of impairment, the examiner concluded that the Veteran has "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."

It is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's PTSD approximates no more than the 50 percent rating currently assigned for the entire period on appeal.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In continuing the 50 percent rating, the Board notes that the Veteran's PTSD has been productive of sleep impairment, anger, irritability, poor concentration, anxiety, stress, depressed mood, restricted range of emotion for others, and flattened affect, among other symptoms.  The Board finds that a higher rating is not warranted because the Veteran's PTSD has not been productive of suicidal or homicidal ideation, obsessional rituals, abnormal speech, near-continuous panic or depression that affects his ability to act independently or appropriately, impaired impulse control, disorientation, neglect of personal hygiene, significant memory loss, delusions or hallucinations, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, or similar symptoms.

The Board acknowledges that the Veteran contended in his February 2014 substantive appeal (Form 9) that his quality of life has deteriorated and his PTSD has prevented him from participating in activities with family and friends, but notes that the disability picture that is presented by the other evidence of record, which includes the Veteran's own reports of his symptoms during his clinical evaluations, indicates that although he has endorsed feelings of detachment, he has reported that he enjoys welcoming visitors to his home, has hobbies, and plays with his children.  What is more, the October 2013 examiner found that his PTSD does not preclude his functioning in occupational, social, or interpersonal spheres.  Notably, this examiner also concluded that symptom exaggeration is part of the Veteran's clinical presentation.

With regard to occupational activities, the Board notes that the Veteran has reported having some difficulty in interacting with others at work, but isolated instances of difficulty at work are not a symptom of occupational and social impairment with deficiencies in most areas, as suggested by the language that sets forth the symptoms that warrant a rating of 70 percent.  It is particularly notable that the October 2013 examiner concluded that the Veteran's symptoms are "mild or transient," which is significant when the principles espoused by Vazquez-Claudio are considered-the Board must look to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, when assessing his disability picture.

Additionally, a July 2013 VA mental health telephone encounter note documents the Veteran's concern that he will lose his job if he continues to take time off from work to go to his appointments.  However, October 2013 VA treatment records document the Veteran's report that he has not worked since December 2012.  Given the inconsistency in the Veteran's statements, the Board finds that his statements concerning his employment history are minimally probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

The Board also finds that the Veteran's contention in a March 2014 statement that he was arrested and detained at a mental health facility for wanting to hurt himself and others is not supported by the totality of the evidence of record as having occurred during the appeal period.  The Veteran asserted that this incident occurred less than two years prior to his statement.  He also stated that his mental health doctor told him that, due to this incident, he cannot work anymore and has asserted that this doctor recommended that he ask for an increased rating for his PTSD.  Notably, the Veteran stated during his May 2014 hearing that he has seen a VA psychiatrist for treatment of his PTSD since 2011 and that this psychiatrist urged him to file the present claim, but records of the Veteran's VA treatment do not include any reference to the Veteran's arrest and detainment nor do they include any opinions noting that the Veteran cannot work due to his PTSD.  In addition, the evidence of record indicates that the Veteran was arrested in 2006 with regard to a DUI charge, but fails to show that he has had additional legal problems that have been attributed to his PTSD.  Given this inconsistency, the Board assigns minimal probative value to the Veteran's statements.  Id.

Thus, given that ratings are to be assigned not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's symptoms more closely approximate the types of symptoms contemplated by a 50 percent rating for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

For the foregoing reasons, the Board finds that the disability picture that is presented by the entire record fails to demonstrate that a rating in excess of 50 percent is warranted for the period on appeal.  The preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because he has demonstrated mild to moderate impairment due to his PTSD, which has been productive of symptoms such as sleep impairment, anger, irritability, poor concentration, anxiety, stress, depressed mood, restricted range of emotion for others, and flattened affect -manifestations that are all contemplated by the rating criteria.  In any case, the criteria for evaluating mental disorders considers the level of impairment rather than specific symptoms, which further indicates that the Veteran's symptomatology is contemplated.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

With regard to the issue of the Veteran's employability, the Board acknowledges the Veteran's March 2014 statement in which he asserted that no one will want to hire him and that he will get fired because of the way he treats people, but finds that the Veteran's perception of his employability is subjective and speculative.  What is more, the examiner who evaluated the Veteran in October 2013 and other VA clinicians have never noted that the Veteran is unemployable because of his PTSD.  Thus, the Board finds that the record does not reasonably raise the issue of the Veteran's entitlement to a total disability rating based on individual employability under Rice v. Shinseki, 22 Vet. App. 447 (2009) and consideration of this question is not required. 


ORDER

A rating in excess of 50 percent for PTSD with anxiety is denied.  
.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


